PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/776,974
Filing Date: 17 May 2018
Appellant(s): MROWIEC et al.



__________________
Kenneth Haas
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/30/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/23/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 9, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0127308 by Eldershaw et al. in view of US 2015/0170486 by Penland.

Regarding claim 1
detecting, at a first sensor, a triggering event, wherein the first sensor is part of a first personal-area network (PAN) (fig. 23-24, paragraph 0056, 0226-0231); 
activating a first camera based on the detection of the triggering event, wherein the first camera is part of the first PAN (fig. 23-24, paragraph 0056, 0226-0231); 
recording audio by the first camera based on the detection of the triggering event (fig. 23-24, paragraph 0056, 0226-0231); 
extracting an acoustic signature from recorded audio by the first camera (fig. 23-24, paragraph 0056, 0226-0231); and 
forwarding, via a first radio, an signature of the audio recorded based on the detection of the triggering event to a second radio, wherein the signature is utilized by the second radio as a trigger used to activate a second camera upon detection of the signature (fig. 23-24, paragraph 0056, 0226-0231 teaches “The ambient sounds can be locally processed by each parking device 13a-c or parking services kiosk 19, centrally processed by the parking services server 11, or through a combination of local and centralized processing.  For instance, preliminary evaluation of ambient sounds, including filtering out non-gunfire sounds, can occur locally, while triangulation of gunfire can be performed by the parking services server 11, which has a "global" perspective of the entire region serviced by the parking devices 13a-c and parking services kiosks 19…….Image capture can be triggered by the muzzle flashes or the detected sound of a gunshot.  The latter scenario allows a simple low-power analog circuit to monitor the audio feed from the acoustic sensor, and wake up the processor in the parking device 13a-c or parking services kiosks 19, as applicable, for both messaging to the server 11 and capturing an image upon detecting subject matter of possible interest, such as a fleeing person or car.  The images captured by the visual sensors can then be recorded and provided to the parking services server 11 for possible inclusion in an alert.  As visually identifying gunfire generally requires line-of-sight recognition, visual gunshot detection can be made more reliable through corroboration with auditory gunshot indicia, particularly where a possible muzzle flash was detected by the same parking device 13a-c or parking services kiosk 19 that also included the acoustic sensor from which the gunfire sounds propagated earliest.  Finally, upon receiving a gunshot notification, the server may command nearby parking devices 13a-c, parking services kiosks 19 or dedicated visual sensors, which did not report the gunshot to also capture and send images.  As a result, a more complete visual capture of the area surrounding possible gun fire can be documented, possible even while a crime is still in progress, thereby significantly assisting law enforcement efforts.  Still other forms of gunshot detection are possible.” Herein, Eldershaw et al. teaches receiving of ambient sounds by the acoustic sensors of the various parking devices 13a-c and parking services kiosks 19 in the service region. The ambient sounds can be locally processed by 
Eldershaw et al. fails to disclose 
forwarding, via a first radio, an acoustic signature of the audio to a second radio, wherein the acoustic signature is utilized by the second radio as a trigger used to activate a second camera upon the detection the acoustic signature, wherein the second radio and the second camera are part of the second PAN.
On the other hand, when the camera 203 and microphone 205 are triggered in an emergency situation by activating the second activation mechanism 202, they, along with the camera 101, not only record the video and audio of the emergency situation but also transmit the recorded video and audio to other monitors 102 in other rooms and in the common areas and to the security office 120.”, paragraph 0039 teaches “FIG. 4 illustrates a room or hall monitor 320 which is activated when button 201 or 202 are activated.  Monitor 320 is attached to the wall by a bracket 322 and includes a screen 324, a camera 326, a smoke and fire sensor 328, and a microphone 330.  When an emergency situation is identified through activation of button 202 in one of the building rooms, the video and audio are transmitted to other monitors in other rooms and to the monitors 320 in the common areas and in the security office 120.  The monitors 320 in common areas provide viewing of emergency situation as well as using camera 326 to record or transmit the situations occurring near the monitor.  This can be used to monitor movement of unauthorized individuals or even to monitor the evacuation of individuals from the building.  Microphone 330 can monitor nearby sounds.  Sensor 328 can independently monitor smoke or fire situations and generate an alarm when necessary.  In this way, those nearby the emergency situation obtain further information on which way to escape or take the appropriate actions and the security personal can provide aid based on the information transmitted.  A multi-angle camera can provide the greatest viewing of the adjacent area but an appropriate selection of monitors can also be used in order to provide the greatest viewing with elimination of blind spots or obstructed areas during viewing or recording.”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include forwarding, via a first radio, an acoustic signature of the audio to a second radio, as taught by Penland into the system of Eldershaw et al., because such incorporation would allow more options to a user for capturing video, thus increase user accessibility of the system.

Regarding claim 4, the method wherein the sensor comprises a gunshot detector and the triggering event is a detection of a gunshot (Eldershaw et al., fig. 23-24, paragraph 0056, 0226-0231).

Claim 9 is rejected for the same reason as discussed in the corresponding claim 1 above.
Claim 12 is rejected for the same reason as discussed in the corresponding claim 4 above.

Claims 5, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0127308 by Eldershaw et al., US 2015/0170486 by Penland in view of US 2006/0098088 by Raghunath.

Regarding claim 5, Eldershaw et al. discloses detecting triggering event, Penland discloses forwarding an acoustic signature, but fails to disclose the method wherein the sensor comprises a gun-draw sensor, and the triggering event is a gun-drawn event.
Raghunath discloses the method wherein the sensor comprises a gun-draw sensor, and the triggering event is a gun-drawn event (paragraph 0029, 0036)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include the sensor comprises a gun-draw sensor, and the triggering event is a gun-drawn event, as taught by Raghunath into the system of Eldershaw et al. and Penland, because such incorporation would allow more options to a user for capturing video, thus increase user accessibility of the system.

Claim 13 is rejected for the same reason as discussed in the corresponding claim 5 above.

Claims 6, 8, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0127308 by Eldershaw et al., US 2015/0170486 by Penland in view of US 9,451,178 by Kelder et al.

Regarding claim 6, the method further comprising the steps of: 
receiving, at the second radio, the acoustic signature (Eldershaw et al., fig. 23-24, paragraph 0056, 0226-0231; Penland, paragraph 0032, 0039); 
storing the acoustic signature (Eldershaw et al., fig. 23-24, paragraph 0056, 0226-0231; Penland, paragraph 0032, 0039); 
receiving audio from a microphone that is part of the second PAN (Eldershaw et al., fig. 23-24, paragraph 0056, 0226-0231; Penland, paragraph 0032, 0039); 
determining that a triggering event has occurred (Eldershaw et al., fig. 23-24, paragraph 0056, 0226-0231; Penland, paragraph 0032, 0039); and 
activating the second camera based on the triggering event occurring (Eldershaw et al., fig. 23-24, paragraph 0056, 0226-0231; Raghunath, paragraph 0022, 0030, 0038).
Eldershaw et al. and Penland fail to disclose 
determining that a triggering event has occurred by comparing received audio to the acoustic signature;
Kelder et al. discloses 
determining that a triggering event has occurred by comparing received audio to the acoustic signature (col. 10 lines 45- col. 11 lines 5 teaches “For example, the capture device can have one or more sound profiles stored in memory.  The profiles can comprise any suitable type of profile such as, by way of example and not limitation, profiles associated with laughter, clapping, music, abrupt sounds and the like.  As the capture device's microphone captures sound in the ambient environment, the sound can be digitized and compared to the profiles stored in memory.  If a profile match or fuzzy match is found, the camera automatically triggers the video capture mode and begins to capture video.”)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include determining that a triggering event has occurred by comparing received audio to the acoustic signature, as taught by Kelder et al. into the system of Eldershaw et al. and Penland, because such incorporation would allow more options to a user for capturing video, thus increase user accessibility of the system.

Regarding claim 8, the method further comprising the step of: modifying an existing acoustic signature based on the received acoustic signature (Eldershaw et al., fig. 23-24, paragraph 0056, 0226-0231; Penland, paragraph 0032, 0039).

Claim 11 is rejected for the same reason as discussed in the corresponding claims 6, 8 above.

Claims 2, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0127308 by Eldershaw et al. and US 2006/0098088 by Raghunathin view of US 2010/0142715 by Goldstein et al.

Regarding claim 2, Eldershaw et al. discloses detecting a triggering event, Raghunath discloses wherein the second radio and the second camera are part of the 
Goldstein et al. discloses the method wherein the acoustic signature comprises mel-cepstral coefficients, spectral flatness and/or other measureable audio features (paragraph 0097, 0111)
It would have been obvious to one of ordinary skill in the art at the time theinvention was made to incorporate the ability to include the acoustic signature comprises mel-cepstral coefficients, as taught by Goldstein et al. into the system of Eldershaw et al., and Raghunath, because such incorporation would allow more options to a user for capturing video, thus increase user accessibility of the system.

Claim 10 is rejected for the same reason as discussed in the corresponding claim 2 above.

(2) Response to Argument
Appellant's arguments filed on 10/30/2020 have been fully considered but they are not persuasive.
In re pages 5-9, the appellant argues that “No reference, alone or in combination, teaches or otherwise suggests the Appellants’ claimed step of forward an acoustic signature of the ambient audio recorded based on the detection of the triggering event to a second radio, wherein the acoustic signature is utilized by the second radio as a trigger used to activate a second camera upon the detection of the acoustic signature …..As discussed, nowhere is it taught or suggested that the acoustic signature is 
In response to appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
The ambient sounds can be locally processed by each parking device 13a-c or parking services kiosk 19, centrally processed by the parking services server 11, or through a combination of local and centralized processing.  For instance, preliminary evaluation of ambient sounds, including filtering out non-gunfire sounds, can occur locally, while triangulation of gunfire can be performed by the parking services server 11, which has a "global" perspective of the entire region serviced by the parking devices 13a-c and parking services kiosks 19…….Image capture can be triggered by the muzzle flashes or the detected sound of a gunshot.  The latter scenario allows a simple low-power analog circuit to monitor the audio feed from the acoustic sensor, and wake up the processor in the parking device 13a-c or parking services kiosks 19, as applicable, for both messaging to the server 11 and capturing an image upon detecting subject matter of possible interest, such as a fleeing person or car.  The images captured by the visual sensors can then be recorded and provided to the parking services server 11 for possible inclusion in an alert.  As visually identifying gunfire generally requires line-of-sight recognition, visual gunshot detection can be made more reliable through corroboration with auditory gunshot indicia, particularly where a possible muzzle flash was detected by the same parking device 13a-c or parking services kiosk 19 that also included the acoustic sensor from which the gunfire sounds propagated earliest.  Finally, upon receiving a gunshot notification, the server may command nearby parking devices 13a-c, parking services kiosks 19 or dedicated visual sensors, which did not report the gunshot to also capture and send images.  As a result, a more complete visual capture of the area surrounding possible gun fire can be documented, possible even while a crime is still in progress, thereby significantly assisting law enforcement efforts.  Still other forms of gunshot detection are possible.” Herein, Eldershaw et al. teaches receiving of ambient sounds by the acoustic sensors of the various parking devices 13a-c and parking services kiosks 19 in the service region. The ambient sounds can be locally processed by each parking device 13a-c or parking services kiosk 19, centrally processed by the parking services server 11, or through a combination of local and centralized processing.  For instance, preliminary evaluation of ambient sounds, including filtering out non-gunfire sounds, can occur locally, while triangulation of gunfire can be performed by the parking services server 11. As visually identifying gunfire generally requires line-of-sight recognition, visual gunshot detection can be made more reliable through corroboration with auditory gunshot indicia, particularly where a possible muzzle flash was detected by the same parking device 13a-c or parking services kiosk 19 that also included the acoustic sensor from which the gunfire sounds propagated earliest.  Finally, upon receiving a gunshot notification, the server may command nearby parking devices 13a-c, parking services kiosks 19 or dedicated visual sensors, which did not report the gunshot to also capture and send images. Herein, the server and one of the nearby parking devices 13a-c refers as a second radio, thus meets the claimed forwarding step.
Penland discloses from paragraph 0032 that “On the other hand, when the camera 203 and microphone 205 are triggered in an emergency situation by activating the second activation mechanism 202, they, along with the camera 101, not only record the video and audio of the emergency situation but also transmit the recorded video and audio to other monitors 102 in other rooms and in the common areas and to the security office 120.”, paragraph 0039 teaches “FIG. 4 illustrates a room or hall monitor 320 which is activated when button 201 or 202 are activated.  Monitor 320 is attached to the wall by a bracket 322 and includes a screen 324, a camera 326, a smoke and fire sensor 328, and a microphone 330.  When an emergency situation is identified through activation of button 202 in one of the building rooms, the video and audio are transmitted to other monitors in other rooms and to the monitors 320 in the common areas and in the security office 120.  The monitors 320 in common areas provide viewing of emergency situation as well as using camera 326 to record or transmit the situations occurring near the monitor.  This can be used to monitor movement of unauthorized individuals or even to monitor the evacuation of individuals from the building.  Microphone 330 can monitor nearby sounds.  Sensor 328 can independently monitor smoke or fire situations and generate an alarm when necessary.  In this way, those nearby the emergency situation obtain further information on which way to escape or take the appropriate actions and the security personal can provide aid based on the information transmitted.  A multi-angle camera can provide the greatest viewing of the adjacent area but an appropriate selection of monitors can also be used in order to provide the greatest viewing with elimination of blind spots or obstructed areas during viewing or recording.” Herein, Penland teaches during the emergency situation, forwarding the audio and video to the other room and to the monitor. Then the monitor of the other room activates to view the emergency situation as well as using camera to record and transmit the situation. Herein, camera of the monitor in common areas activated by the forwarded the audio and the video (during the emergency situation). Thus, meets claimed forwarding step.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/NIGAR CHOWDHURY/Primary Examiner, Art Unit 2484                                                                                                                                                                                                        
Conferees:
/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484 

/WILLIAM C VAUGHN JR/Supervisory Patent Examiner, Art Unit 2481                                                                                                                                                                                                                                                                                                                                                                                                               

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.